



                             Exhibit 10.2
fhna17.jpg [fhna17.jpg]
GRANT NOTICE         

--------------------------------------------------------------------------------

Executive Stock Option
[Participant Name]
You have been granted an option to purchase shares of First Horizon National
Corporation (“FHNC”) common stock:
Grant Date:
___________, 2019


Governing Plan:
Equity Compensation Plan
Number of Shares Granted:
 
Option Expiration Date:
March 2, 2026
Option Price per Share:
$____
Vesting Dates (25% each date):
March 2, 2020 thru 2023



This stock option award is granted under the Governing Plan specified above, and
is governed by the terms and conditions of that Plan. It is also governed by
policies, practices, and procedures (“Procedures”) of the Compensation Committee
(that administers the Plan) and by the terms and restrictions of FHNC’s stock
ownership guidelines and Compensation Recovery Policy (“Policy”), as in effect
during the term of this award. Amendments to any of those documents after the
Grant Date may apply to this award.
This award is subject to possible reduction, early termination, and forfeiture,
even if vested, in accordance with the Governing Plan, Procedures, and Policy,
and a forfeiture of profit following exercise may occur in certain circumstances
as provided in the Plan (in particular, in Section 6), the Policy, the
Procedures, and this Grant Notice. As of the Grant Date, the Procedures provide
(among other things) that:
(a) forfeiture generally will occur immediately upon termination of
employment-you must remain continuously employed by FHNC or one of its
subsidiaries through the close of business on the applicable exercise date;
however-
(b) if your termination of employment occurs because of your death, permanent
disability, or normal retirement (age 65 or later with at least 5 years of
service), this award will continue to vest in accordance with the schedule set
forth above and will terminate upon the earliest to occur of (i) the Expiration
Date set forth above, (ii) the third anniversary of your termination of
employment, or (iii) the occurrence of a forfeiture event other than termination
of employment;
(c) if your termination of employment occurs because of your early retirement
(age 55 or later with at least 15 years of service), the then-unvested portion
of your award will be forfeited immediately but the then-vested portion will
continue to be exercisable as provided in clause (b) as if you had normally
retired; and
(d) if your employment is terminated by us involuntarily other than for Cause,
the then-unvested portion of your award will be forfeited immediately but the
then-vested portion will remain outstanding and will terminate upon the earliest
to occur of (i) the Expiration Date set forth above, (ii) the 90th day following
your termination of employment, or (iii) the occurrence of a forfeiture event
other than termination of employment.
Other forfeiture provisions apply to this award. Currently the Governing Plan
and Policy provide for forfeiture of this award or recovery of exercised shares
or proceeds if you engage in certain types of misconduct. This award is subject
to forfeiture or recovery to the extent required by applicable capital
conservation rules or other regulatory requirements. Also, this award will be
forfeited, or if already exercised you must pay in cash to FHNC the gross
pre-tax value reported to the IRS measured at exercise, if during the
restriction period applicable to this award: (1) you are terminated for Cause as
defined in the Governing Plan; or (2) you, either on your own behalf or on
behalf of any other person or entity, in any manner directly or indirectly
solicit, hire, or encourage any person who is then an employee or customer of
FHNC or any and all of its subsidiaries or affiliates to leave the employment
of, or to end, diminish, or move any of his, her, or its accounts or
relationships with, FHNC or any and all of its subsidiaries or affiliates. The
restriction period for this award begins on the Grant Date and ends, for any
portion exercised, on the second anniversary of the exercise date. By accepting
this stock option award, you acknowledge that FHNC may reduce or offset other
amounts owed to you, including but not limited to wages, bonuses, or commissions
owed, among other things, to satisfy any repayment obligation.
Vesting may be accelerated as provided in the Governing Plan. If a Change in
Control (as defined in that Plan) occurs, if FHNC does not survive that event as
a company whose stock is publicly traded, and if vesting of this award is not
accelerated prior to cessation of public trading, then this award will be
modified or canceled without your consent. In that case FHNC agrees to take
action that either will (in effect) substitute for this award a new equity-based
award (which need not be a stock option and need not be payable in stock), or
will cancel this award in exchange for its immediate spread value at that time,
in any case based on the transaction value of FHNC shares and in all cases as
determined by the Committee in its discretion. The Committee is permitted to
exercise its discretion in a Change in Control situation in different ways for
different persons, and in different ways for different awards; however, in all
cases the Committee will seek in good faith to avoid any significant
diminishment or enlargement of value measured at the time of the Change in
Control based on the transaction value of FHNC shares.
This option award is nonqualified, so that your exercise of this option is
taxable. Your withholding and other taxes will depend principally upon the
extent to which FHNC’s stock value exceeds the option price (i.e., the spread)
on the exercise date.
Questions about your stock option award?
Important information concerning the Governing Plan and this award is contained
in a prospectus. Copies of the current prospectus (including all applicable
supplements) are delivered separately, and you may request a copy of the Plan or
prospectus at any time. If you have questions about your award or need a copy of
the Governing Plan, the related prospectus, or the current Procedures, please
contact Fidelity Investment’s Executive Relationship Officer at ___________. For
all your personal stock incentive information, you may view your award and other
information on Fidelity’s website at ________________.
exhibit.jpg [exhibit.jpg]



